Name: Commission Regulation (EEC) No 3177/81 of 3 November 1981 on the delivery of various consignments of skimmed-milk powder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 11 . 81 Official Journal of the European Communities No L 323 / 27 COMMISSION REGULATION (EEC) No 3177/ 81 of 3 November 1981 on the delivery of various consignments of skimmed-milk powder as food aid Regulation (EEC) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 5 ), as last amended by Regulation (EEC ) No 3474 / 80 ( 6 ); whereas in particular the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by the Act of Accession of Greece ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council ' Regulation (EEC) No 1310 / 80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC ) No 1399 / 81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programmed ), and in particular Article 6 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed-milk powder set out therein ; Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303 / 77 the intervention agencies as specified in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 November 1981 . For the Commission Poul DALSAGER Member of the Commission H OJ No L 148 , 28.6.1968 , p . 13 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( 5 ) OJ No L 43 , 15.2.1977 , p . 1 .( 3 ) OJ No L 134 , 31.5.1980 , p. 10 . ( 4 ) OJ No L 141 , 27.5.1981 , p . 1 . ( 6 ) OJ No L 363 , 31.12 . 1980 , p . 50 . No L 323 /28 Official Journal of the European Communities 11 . 11 . 81 ANNEX f 1 ) Consignment A B 1 . Application of Council Regu ­ lations : \ ( a ) legal basis (EEC) No 1310 / 80 ( 1980 programme) (EEC) No 1310 / 80 ( 1980 programme) ( b ) affectation (EEC) No 1311 / 80 (EEC ) No 1311 / 80 (general reserve) 2 . Beneficiary ICRC UNHCR 3 . Country of destination Philippines Zambia 4 . Total quantity of the con ­ signment 280 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Belgian French 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following markings : 'PHL-9 / Skimmed-milk powder en ­ riched with vitamins A and D / Gift of the European Economic Community / Ac ­ tion of the International Committee of the Red Cross / For free distribution / Manila' 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / Action of UNHCR in Zambia / For Angolan refugees' 9 . Delivery period Loading as soon as possible and at the latest 30 November 1981 10 . Stage and place of delivery Port of unloading Manila ( deposited on the quay or on lighters ) Delivered to Lusaka 11 . Representative of the beneficiary responsible for reception ( 4 ) Philippines National Red Cross , PO Box 280 , Manila D-2803 ( 6 ) UNHCR, PO Box 32542 , Lusaka , Zambia ( 7 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 11 . 11 . 81 Official Journal of the European Communities No L 323 /29 Consignment C D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1400 / 81 2 . 3 . Beneficiary Country of destination j Indonesia 4 . Total quantity of the con ­ signment 350 tonnes 1 000 tonnes ( 8 ) 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and /or packaging ( 3 ) Entry into intervention stock after 1 January 1981 / 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community' 9 . Delivery period Delivery in December 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 9 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 November 1981 No L 323 / 30 Official Journal of the European Communities 11 . 11 . 81 Consignment E F 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1400 / 81 2 . 3 . Beneficiary Country of destination j Nicaragua 4 . Total quantity of the con ­ signment 700 tonnes 700 tonnes 5 . Intervention agency responsible for delivery Irish 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7. Special characteristics and /or packaging ( 3 ) Entry into intervention stock after 1 February 1981 Entry into intervention stock after 1 March 1981 8 . Markings on the packaging 'Leche en polvo descremada / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Nicaragua' 9 . Delivery period Delivery in January 1982 Delivery in February 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 9 )( 10 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 November 1981 11 . 11 . 81 Official Journal of the European Communities No L 323 / 31 Consignment G 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1400 / 81 2 . 3 . Beneficiary Country of destination j Hashemite Kingdom of Jordan 4 . Total quantity of the con ­ signment 1 500 tonnes ( n ) 5 . intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( s ) 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community to the Hashemite Kingdom of Jordan / For free distribution' 9 . Delivery period Delivery in January 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 9 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 November 1981 No L 323 / 32 Official Journal of the European Communities 11 . 11 . 81 Consignment K L M 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1400 / 81 2 . 3 . Beneficiary Country of destination I ' India 4 . Total quantity of the con ­ signment 4 000 tonnes ( 8 ) 2 500 tonnes ( 8 ) 1 000 tonnes ( 8 ) 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 July 1981 8 . Markings on the packaging 'Skimmed-milk powder / Supplied to the Indian Dairy Corporation under the food-aid programme of European Economic Community / followed by Bombay' Calcutta' Madras' 9 . Delivery period Delivery in December 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 9 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 November 1981 11 . 11 . 81 Official Journal of the European Communities No L 323 / 33 Consignment N O P 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme ) (b ) affectation (EEC) No 1400 / 81 2 . 3 . Beneficiary Country of destination I India 4 . Total quantity of the con ­ signment 3 500 tonnes ( 8 ) 1 500 tonnes ( 8 ) 1 000 tonnes ( 8 ) 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 August 1981 8 . Markings on the packaging 'Skimmed-milk powder / Supplied to the Indian Dairy Corporation under the food-aid programme of European Economic Community / followed by Bombay' Calcutta' Madras' 9 . Delivery period Delivery in January 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 9 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 November 1981 No L 323 / 34 Official Journal of the European Communities 11 . 11 . 81 Notes 0 ) This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks , and additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities . ( 3 ) Other than those set out in the Annex to Regulation (EEC) No 625 / 78 ; see Article 6 ( 2 ) of Regulation (EEC ) No 303 / 77 . ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 . ( 5 ) The vitamin A content of the skimmed-milk powder must be at least 5000 IU per 100 grams . The vitamin D content of the skimmed-milk powder must be at least 500 IU per 100 grams . The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption . The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . The skimmed-milk powder must be manufactured within the limit of one month before the date of delivery or shipment of the goods . ( 6 ) The successful tenderer shall send to the beneficiaries' agents , on delivery , a health certificate , a certificate of origin and a commercial invoice legalized by the authorities of the recipient country , made out in English . ( 7 ) The successful tenderer should send two copies of the dispatch documents to : M. Von Arnim , UNHCR, Palais des Nations , CH-1211 Geneve 10 . ( 8 ) Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product published together with this Regulation in the 'C' series of the Official Journal of the European Communities . ( 9 ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 10 ) The successful tenderer shall send to the beneficiaries' agents , on delivery , a certificate of origin and a health certificate made out in Spanish . ( n ) In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a part quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 ( 2 ) of Regulation (EEC ) No 303 / 77 .